In an action pursuant to RPAPL article 15 to compel the determination of a claim to real property, the defendant appeals from an order of the Supreme Court, Orange County (Owen, J.), dated August 2, 2000, which granted the plaintiffs motion for summary judgment declaring that the plaintiff holds title to certain real property and denied his cross motion for summary judgment on the counterclaim.
Ordered that the order is affirmed, with costs, and the mat*430ter is remitted to the Supreme Court, Orange County, for entry of a judgment declaring that the plaintiff holds title to certain real property.
“A judgment of foreclosure and sale entered against a defendant is final as to all questions at issue between the parties, and concludes all matters of defense which were or might have been litigated in the foreclosure action” (Long Is. Sav. Bank v Mihalios, 269 AD2d 502, 503; see, Beube v English, 206 AD2d 339; Valdez v Garcia, 151 AD2d 471). Accordingly, in this post-foreclosure action, the defendant’s contentions are without merit (see, Long Is. Sav. Bank v Mihalios, supra; Valdez v Garcia, supra). S. Miller, J.P., Schmidt, Crane and Cozier, JJ., concur.